Citation Nr: 9925384	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, left shoulder, status post recurrent dislocation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from 
February 1963 to April 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995, rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
degenerative joint disease, left shoulder, status post 
recurrent dislocation.
 
This claim was previously remanded by the Board in February 
1997 for a medical examination to determine whether there was 
any current disability which could be attributed to the 
appellant's service.  The development has been completed and 
this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The evidence shows that the appellant underwent surgery 
on his left shoulder prior to entering service.

3.  The evidence shows that the appellant sustained an injury 
to his left shoulder during active duty for training.


CONCLUSION OF LAW

The appellant's current left shoulder condition was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that a left shoulder disability was 
incurred in or aggravated by service, and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the appellant's contentions are 
supported by the evidence, and his claim is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).   A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  For wartime service and peacetime 
service after December 31, 1946, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 C.F.R. § 3.306 (1998).

Under governing statutory and regulatory law, an appellant 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  History of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  Signed statements of appellants relating to 
the origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if other data do not establish the fact.  Other 
evidence will be considered as though such statement were not 
of record.  38 C.F.R. § 3.304 (1998).

The Board finds that the evidence clearly and convincingly 
shows that the appellant's left shoulder condition pre-
existed his service. The appellant reported a history of a 
recent left shoulder operation on during his January 1963 
service enlistment examination.  This is supported by 
preservice medical records showing that he had Bankart repair 
surgery on his left shoulder in October 1962.  During his 
enlistment examination, an operational scar on his left 
shoulder was identified, even though no disability was 
identified.  While at basic training in February and March 
1963, the appellant again had difficulties with his left 
shoulder, and he was unable to perform all motions and duties 
required in basic training.  During treatment in March 1963, 
the appellant reported that he had dislocated his shoulder 
eighteen times prior to his pre-service surgery and that he 
experienced pain and difficulty performing physical tasks 
consistently since his surgery and prior to enlistment. Based 
on the foregoing, the Board finds that the evidence is clear 
and unmistakable as to the existence of a left shoulder 
condition prior to enlistment as the appellant complained of 
constant pain following his surgery.  

As his shoulder disability existed prior to service, the 
question that must be addressed is whether his preservice 
disability was aggravated by his active service.  During his 
active duty, he noted left shoulder pain and difficulty 
performing his duties as required.  He contends that he 
injured his left shoulder while going across monkey bars 
during basic training.  A March 1963 examination report 
indicates that he showed marked tenderness and pain.  
Likewise, he was unable to externally rotate his humerus.  He 
was deemed unfit for induction and enlistment as was, 
therefore, medically discharged as the Medical Board 
determined that his medical disability existing prior to 
service.

Private treatment records show that the appellant was treated 
in April 1995 for left shoulder pain with degenerative joint 
disease.  The appellant reported limitation of shoulder 
external rotation existing prior to service ever since his 
surgery in October 1962. 

As requested previously by the Board, a VA examination was 
conducted in August 1997.  The appellant complained of 
decreased range of motion and pain at extremes of motion.  
The examiner noted that there was no appreciable swelling or 
obvious deformity of the left shoulder.  Forward elevation 
was to 70 degrees and abduction was to 60 degrees with some 
pain when met with resistance.  X-rays revealed moderate to 
severe degenerative changes in the glenohumeral joint and 
some spurring of the inferior surface of the acromion.  Based 
on his examination, the history given him by the appellant 
and a review of the claims folder, the examiner concluded 
that the left shoulder, apparently, was re-aggravated or 
injured during service.  Also, the examiner noted that the 
natural progression after Bankart repair is for the shoulders 
to do well as long as the repair is solid and the patient 
undergoes appropriate postoperative rehabilitation unless 
there is a specific trauma subsequent to surgery.  It was 
noted that it was not within the natural progress for this 
disease to recur without specific trauma if the repair is 
solid.  However, the examiner did not indicate whether the 
Bankart repair was solid.  Similarly, the evidence in the 
claims folder does not show whether appropriate postoperative 
treatment was received by the appellant. The examiner 
indicated that without specific documentation of a normal 
physical examination and clearance at the end of 
postoperative treatment prior to enlistment, he would not be 
able to find that the appellant sustained a second injury to 
his shoulder during training that would have led to the 
complications and problems he currently experiences.  

In June 1999, the Board requested a medical opinion as to 
whether the appellant's current left shoulder disabilities 
were either incurred in, or aggravated by, active duty for 
training.  In a July 1999 Memorandum, a VA orthopedic 
specialist reviewed the appellant's claims folder and 
relevant medical history, including the August 1997 VA 
examination, and concluded that it is more likely than not 
that his left shoulder injury was reinjured during active 
duty for training. 

Accordingly, as there is competent medical evidence to 
indicate that the appellant's preservice shoulder condition 
increased in severity during service, the Board finds that 
the criteria for entitlement to service connection for a 
service connection for degenerative joint disease of the left 
shoulder, status post recurrent dislocation are not met.  
Therefore, the appellant's claim is granted.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 1991); 38 C.F.R. § 3.303, 3.304, 
3.306 (1998).


ORDER

Service connection for degenerative joint disease of the left 
shoulder, status post-recurrent dislocation is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

